Citation Nr: 1804373	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for depression, currently rated 50 percent prior to May 14, 2013, and 70 percent from May 14, 2013.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with nephropathy and erectile dysfunction.

3.  Entitlement to a rating in excess of 20 percent for left lower leg neuropathy.

4.  Entitlement to a rating in excess of 20 percent for right lower leg neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and daughter  


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to July 1969 and from September 1969 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2014 supplemental statement of the case, the RO increased the Veteran's depression disability rating to 70 percent, effective May 14, 2013.  

In October 2017, the Veteran provided testimony at a video hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to higher ratings for his service-connected depression, diabetes mellitus with nephropathy and erectile dysfunction, and left and right leg lower neuropathies.  He was last evaluated for his depression in February 2012, and for diabetes and right and left leg lower neuropathies in September 2011.  While the Veteran was present at the October 2017 hearing, he did not provide testimony due to disability.  The Veteran's wife and his daughter testified on his behalf and essentially reported that each of his service-connected disabilities have increased in severity. 

Given that the record demonstrates a potential increase in severity in each of the Veteran's service-connected disabilities since he was last evaluated by the VA, additional examinations are warranted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to ascertain the current severity and manifestations of his service-connected depression.  The claims file must be made available to and reviewed by the VA examiner in conjunction with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All associated functional impairment must be identified in detail.

2.  Schedule the Veteran for an appropriate examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus with nephropathy and erectile dysfunction.  The claims file must be made available to and reviewed by the VA examiner in conjunction with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All associated functional impairment must be identified in detail. 

3.  Schedule the Veteran for an appropriate examination to ascertain the current severity and manifestations of his service-connected left lower leg neuropathy and right lower leg neuropathy.  The claims file must be made available to and reviewed by the VA examiner in conjunction with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All associated functional impairment must be identified in detail.

4.  When the development requested above has been completed, the issues should be readjudicated by the AOJ including on the basis of all additional evidence.  If any benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




